Title: From George Washington to John Hancock, 21 June 1776
From: Washington, George
To: Hancock, John

 

Sir
New York June 21st 1776

I was this morning honoured with your favor of the 19th Instant with sundry Resolves of Congress, which came to hand after I had closed mine of the 20th. I shall appoint a Deputy muster master General as soon as I can fix upon a proper person for the Office, and direct him immediately to repair to Canada.
Mr Bennet the bearer of this delivered me a Letter to day from General Schuyler, Inclosing the Proceedings of the Commissioners of Indian affairs at a meeting at Albany in consequence of the Resolution of Congress (as they say) which I transmitted the 7 Instant, for engaging the Indians in our service—The Gentlemen appear to me to have widely mistaken the views of Congress in this Instance and to have formed a plan for engaging such Indians as were not in contemplation. I cannot account upon what principles they have gone, as a part of their proceedings shew they are about to hold a conference with the Six nations. I suppose they esteemed what they have done a necessary measure, a Copy of which I have the honor to Inclose you.
I shall now beg leave to lay before Congress a proposition made to me by Captain Lary of this City in behalf of a body of men who are desirous of being employed in the Continental service as a Troop of Horse, and at the same time to offer my opinion that such a Corps may be extremely usefull in many respects—In a march they may be of the utmost service in reconnoitring the Enemy, and gaining Intelligence, and have It in their power to render many important benefits. The terms on which they are willing to engage are Inclosed, which appear to me moderate and reasonable—I am also Informed that Another Company might be readily made up and most probably upon the same terms, I would therefore submit the propriety & expediency of the measure to the consideration of Congress and wish their Opinion whether It will be agreable to them that both or either of them should be formed & Incorporated in this Army in manner as has been proposed by Captain Lary If It can be done. I have the honour to be with great esteem Sir Yr most Obedt Servt

Go: Washington



P.S. Genl Schuyler in his Letter mentions 10 Dollrs paid Mr Bennet there.

